Citation Nr: 1506561	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  09-04 794	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a heart disease, claimed as secondary to PTSD or diabetes mellitus.

5.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1965 to September 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The case is now in the jurisdiction of the Chicago, Illinois VARO.  In September 2010, a Travel Board hearing was held before the undersigned; a transcript is associated with the claims file.  In June 2011, the Board reopened a claim of service connection for PTSD, and remanded the case for further development.

When the case was previously before the Board, the issues of service connection for PTSD and a psychiatric disability other than PTSD were addressed separately because the former involved a claim to reopen.  As the claim has been reopened, under the guidelines of Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the issues have been merged to encompass any psychiatric disability, however diagnosed, as characterized on the preceding page.

The issues of service connection for a psychiatric disability, a heart disability, and hepatitis C, are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam (RVN) or anywhere else where herbicides are shown to have been used, and has not alleged otherwise.

2.  Diabetes mellitus was not manifested in service or in the first postservice year, and is not shown to be related to the Veteran's service.


CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence in July 2006, VA notified the Veteran of the information needed to substantiate and complete the claim of service connection for diabetes, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and of how VA assigns disability ratings and effective dates.  At the December 2012 hearing, the undersigned explained the issues and suggested submission of certain evidence required to substantiate the Veteran's claim; the Veteran's testimony, in response to the questions posed by the undersigned, was focused on the elements needed to substantiate his claim.  The Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) are met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  
The Veteran's service treatment records (STRs) are associated with the record, and pertinent postservice treatment records have been secured.  In June 2011, the Board remanded the matter for the AOJ to secure records from the Social Security Administration (SSA) and arrange for a May 2012 VA examination to assess his diabetes mellitus.  The Board finds that there has been substantial compliance with the June 2011 remand instructions.  The May 2012 VA examination report reflects consideration of the entire record and includes an opinion that specifically addressed (as requested) whether the Veteran's diabetes is related to his weight gain during service.  The opinion is supported by a rationale which cites to supporting factual data; it is adequate for rating purposes.  To the extent that any additional evidence has not been considered by the AOJ, the Veteran waived such initial consideration in September 2012 correspondence.  While certain VA treatment records material to the other issues on appeal appear to remain outstanding, the current record as it stands is adequate to decide the appeal in the matter of service connection for diabetes (as the critical question with respect to diabetes is the etiology of such disease, not its diagnosis or severity).  Current treatment records would not be likely to contain information establishing the diabetes was manifested in service or in the first postservice year, nor is it alleged otherwise.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases (including diabetes mellitus), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period postservice (one year for diabetes).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be medical evidence of a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being adjudicated here.

The record does not show that the Veteran served in Vietnam or in the Korean demilitarized zone (DMZ) (or any other location where herbicides are known to have been used); he has not alleged otherwise.  He claims his diabetes mellitus is due to obesity which had its onset in service, as reflected by his weight gain therein, and is related to his diet in service.

The STRs are silent for complaints, treatment, or diagnoses related to diabetes mellitus.  On service enlistment examination, he was listed as 6 feet and 5.25 inches tall, and he weighed 145 pounds.  On service separation examination, no complaints or findings pertaining to diabetes were noted.  His height was reported as 6 feet, 6 inches; he weighed 167 pounds.  His endocrine system was normal.  

The earliest diagnosis of diabetes mellitus noted in postservice treatment records was in March 2005.  Subsequent VA treatment records note that the Veteran had diabetes, and that he began receiving treatment for such disease.  

In November 2010, a VA provider indicated that it is possible that food consumed during service could have increased the Veteran's caloric intake, caused a weight gain, and contributed to his current diabetes.  However, that provider then indicated that it was food and weight gain throughout the Veteran's entire life that primarily caused his diabetes.  
On May 2012 VA examination, diabetes mellitus was diagnosed.  The examiner opined that the disability was unrelated to weight gain during service, citing to the fact that, at discharge, he had only gained 22 pounds since service entrance and his height and weight at separation (6 feet, 6 inches and 167 pounds) do not reflect that he was obese nor would they cause him to develop diabetes mellitus.

It is not in dispute that the Veteran currently has diabetes.  However, diabetes was not manifested in service or the Veteran's first postservice year.  Therefore, service connection for diabetes on the basis that it became manifest in service and persisted, or on a presumptive basis (for diabetes as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(a)) is not warranted.  

Notably, while 38 U.S.C.A. § 1116 provides for presumptive service connection for diabetes for Veterans who served in Vietnam (and are presumed to have been exposed to herbicide agents therein), and application of those provisions has been extended to Veterans who were elsewhere in service exposed to herbicide agents, the Veteran did not serve in Vietnam or anywhere else where herbicides are known to have been used, and has not alleged otherwise.  Therefore, he is not entitled to consideration of his claim under § 1116.

What remains for consideration is whether or not the Veteran's diabetes may otherwise be related to his military service.  As noted previously, his stated theory of entitlement is that his diabetes is related to obesity, which began with weight gain during service.  In large part, that is a medical question (although critical facts are capable of lay observation).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

There are two medical opinions that address whether the Veteran's diabetes is indeed due to obesity that arose during service in the record; the first is in a November 2010 VA treatment record, and the other in a May 2012 VA examination report.  The November 2010 opinion indicates the Veteran's weight gain during service may be related to his current diabetes.  That opinion is stated in speculative terms, and therefore lacks substantial probative value.  Notably, the provider qualifies the opinion by indicating the Veteran's diabetes is attributable to weight gain throughout his entire life, not merely during service.  Furthermore, the opinion does not cite to any supporting factual data, which also renders it less than adequate.  In contrast, the May 2012 examiner's opinion directly addresses the Veteran's stated theory of entitlement, and also counters the previous speculative opinion by citing to factual data that, on their face, contradict the Veteran's allegation (even to a casual lay observer).  Specifically, weighing 167 pounds at separation, given his height of 6 feet and 6 inches, the Veteran would appear to have been far from obese at that time. This opinion is highly probative evidence in this matter, and in the absence of equally probative evidence to the contrary, persuasive.  There is no other evidence that relates the Veteran's diabetes to his service.

In light of the foregoing, the Board finds the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply, and the appeal in this matter must be denied.


ORDER

The appeal seeking service connection for diabetes mellitus is denied.


REMAND

At the outset, the Board notes that pertinent VA treatment records appear to be outstanding.  The evidence reflects that the Veteran receives ongoing treatment at the Jesse Brown VA Medical Center (MC) in Chicago, Illinois.  The most recent VA treatment records in the record before the Board are from September 2012.  Records of VA treatment since may contain pertinent information, are constructively of record, and must be secured.

In June 2012, the Veteran was afforded a VA psychiatric examination in conjunction with his claim seeking service connection for a psychiatric disability.  The examination report notes that the only alleged stressor considered at that time was the Veteran's childhood beatings by his alcoholic father.  It does not address his allegations of race related mental trauma in service, and that his behavioral problems in service are corroborating evidence of such trauma.  As the examiner found that a diagnosis of PTSD was not shown, at least in part based on the inadequacy of stressor to support such diagnosis (and all alleged stressors were not considered) the report of June 2012 VA examination is inadequate for rating purposes.  

Regarding the diagnosis made on that June 2012 VA examination (schizoaffective disorder), the examiner indicated it was unrelated to service, in essence, because it is an inherited or familial disability.  The legal guidelines for adjudicating claims of service connection for disabilities that are hereditary in nature provide that such disabilities may be service connected if shown to have initially become manifest in service or if pre-existing service, to have progressed at an abnormally high rate therein.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990).  The Veteran was not found to have a qualifying psychiatric disability on service enlistment examination.  He is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Notably, while congenital defects are presumed to rebut that presumption (see Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects)), VA's Office of General Counsel has directed that congenital hereditary diseases do not always rebut the presumption of soundness.  See VAOPGCPREC 67-90, supra, at 67-90; 55 Fed. Reg. 43, supra, at 253.  During his three years of service, the Veteran was shown to have behavioral problems, which the June 2012 examiner opined were manifestations of his congenital schizoaffective disorder, suggesting that there was an increase in disability during service.  The unresolved medical questions that must be resolved require further development of medical evidence.  

Development is also required for with respect to the Veteran's claim of service connection for hepatitis C.  Throughout the course of this appeal, he has claimed that he contracted hepatitis C due to dental work, inoculations by air guns, or from off-base blood donations during service.  The matter was previously remanded to obtain additional identifying information so VA could verify the Veteran's allegations he donated blood during service; he did not respond, and those allegations (which are self-serving) are not verifiable.  However, the Veteran's STRs do show he received dental treatment during service, and his allegations of receiving air gun inoculations in service are plausible.  Moreover, the Veteran's treatment records note he has traces of hepatitis C, but do not identify the medical records that are the basis for that notation.  Clarification of whether he indeed has hepatitis C, and if so its etiology, is needed.

Finally, the Veteran's claim of service connection for a heart disability is premised on the allegation that it is, in part, secondary to a service connected psychiatric disability; therefore, it is inextricably intertwined with the claim of service connection for a psychiatric disability, and adjudication of the matter must be deferred pending resolution of the claim of service connection for a psychiatric disability.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record updated complete copies of clinical records of all VA treatment the Veteran has received for a psychiatric disability, a heart disability, and/or hepatitis C since September 2012.

2. Thereafter, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination and interview of the Veteran, and review of his record, the examiner should provide opinions that respond to the following:

a. Identify (by diagnosis) the Veteran's psychiatric diagnosis(es).  Specifically, does he have a diagnosis of PTSD based on a stressor event in service?  If not, please explain why he does not meet the criteria for such diagnosis.  The rationale for the opinion should specifically address the Veteran's allegations that his behavioral problems in service were evidence of racially related abuse in service.

b. What is the etiology of any psychiatric disability other than PTSD diagnosed?  Specifically, is the disability related to his service/manifestations therein?  If the opinion is to the effect that the disability (e.g., a schizoaffective disorder, as diagnosed by the June 2012 VA examination) is unrelated to service because it is a developmental or hereditary disability, the rationale must include responses to the following:

i. Is there any evidence in the record that renders it undebatable from a medical standpoint that the disorder pre-existed his service?  If so, please identify such evidence.

ii. If the disorder is shown by clear and unmistakable evidence to have pre-existed the Veteran's service, is there any evidence in the record that renders undebatable from a medical standpoint that it was not aggravated during his service (in light of the fact that it was not noted on induction, but was manifested during service)?  If so, identify such evidence.

The examiner must include a complete rationale for all opinions.  

3. Then, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the existence, nature and likely etiology of any hepatitis C.  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies (specifically including serology to confirm hepatitis C) should be ordered.  Based on a review of the record and examination and interview of the Veteran, the examiner should provide opinions responding to the following:

a. Does the Veteran have hepatitis C?  If not, please explain why, with citation to supporting clinical evidence.

b. If the Veteran is found to have a current diagnosis of hepatitis C, please indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to his service, to specifically include as due to dental work or air gun inoculations therein.  If not, identify the etiology considered more likely.

The examiner must include a complete rationale for all opinions.

4. If it is determined that service connection for a psychiatric disability is warranted, any additional development indicated with respect to the matter of service connection for a heart disability as secondary to a psychiatric disability (i.e., a VA examination) must be conducted prior to readjudication.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


